DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims


Claims 1-2, 9-10, 16-21, and 24-34, are presented for examination. Applicant filed a request for continued examination on 10/11/2021 amending claims 1-2, 9-10, 16-21; canceling claims 5-8, 11-12, 14-15, and 22; and adding new claims 24-34. In light of Applicant’s amendments, cancellations, and adding of new claims, Examiner has withdrawn the previous § 101 rejection. Examiner has, however, established new § 112 rejection for newly added claim 24 and new § 101 rejection for claims 1-2, 9-10, 16-21, and 24-34, in the instant Office action.  

Examiner’s Remarks



35 U.S.C. § 102 and § 103: The closest prior art of record, Dwyer (2015/0195406 A1) teaches generally a method, a non-transitory computer-readable medium, and a system for detecting likelihood of user engaging in improper or unauthorized activity based on 


35 U.S.C. § 101: Examiner has carefully considered Applicant’s arguments directed to the previous § 101 rejection, but finds them moot in view of new § 101 rejection necessitated by Applicant’s amendments, cancellations, and adding of new claims. 

Claim Rejections - 35 USC § 112







The following is a quotation of 35 U.S.C. § 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



Newly established claim 24 is rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim contain new subject matter which was not described in the original disclosure in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. The newly amended limitations is: “[T]he score is not within a predetermined tolerance, and wherein the mitigation instructions are provided because the score is not within the predetermined tolerance.” Examiner was unable to find any support in the specification for aforementioned limitations. The phrase “not within a predetermined tolerance” is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, has possession of the invention. Applicant teaches in the specification: “[T]he probability that potential fraudulent claims are being perpetrated is within a predetermined tolerance” in [0109]. However, there is no mention that the potential fraudulent claims are being perpetrated is “not within a predetermined tolerance.” The phrase “not within a predetermined tolerance” is considered to be a negative limitation. Any negative limitation or exclusionary provision must have basis in the original disclosure. See MPEP § 2173.05(i).Applicant is required to cancel the new matter.

Claim Rejections - 35 USC § 101







35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 9-10, 16-21, and 24-34, are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  









The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, 

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 1-2, 9-10, 16-19, and 24-34, is a series of steps, which is method (i.e., a process) and, thus, one of the statutory categories of invention. Further, the claimed invention of claim 20 is a non-transitory computer readable medium, which is also one of the statutory categories of invention. Still further, the claimed invention of claim 21 is a system, which is also one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 1-2, 9-10, 16-21, and 24-34, are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 1-2, 9-10, 16-21, and 24-34, however, recite an abstract idea of likelihood of user engaging in improper or unauthorized activity analysis. The creation of likelihood of user engaging in improper or unauthorized activity analysis, as recited in the independent claims 1, 20, and 21, belongs to certain methods of organizing human activity (i.e., commercial or legal interaction and fundamental economic principles or practices including mitigating risk) that are found by the courts to be abstract ideas. The limitations in independent claims 1, 20, and 21, which set forth or describe the recited abstract idea of 
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 1, 20, and 21, recite following additional limitations: “an analysis system of a computing system” (claims 1 and 20), “a call processing system of the computing system” (claims 1 and 20), “a first communication device” (claims 1, 20, and 21), “a second communication device” (claims 1, 20, and 21), “a processor” (claim 21), “an analysis system” (claim 21), a call processing system” (claim 21), and “a non-transitory computer-readable medium, having stored thereon program instructions” (claim 21). These additional elements are recited at a high level of generality (e.g., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claims 1, 20, and 21, are non-statutory under 35 USC § 101 in view of step 2A of the test. 	












Step 2B of the Test: The additional elements of independent claims 1, 20, and 21, (see above under Step 2A – Prong 2) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea of fraudulent claim risk 
[0032] FIG. 1 is a simplified block diagram of an example computing device 100. The computing device 100 can be configured to perform and/or can perform one or more acts and/or functions, such as those described in this disclosure. The computing device 100 can include various components, such as a processor 102, a data storage unit 104, a communication interface 106, and/or a user interface 108. Each of these components can be connected to each other via a connection mechanism 110. 

[0033] In this disclosure, the term "connection mechanism" means a mechanism that facilitates communication between two or more components, devices, systems, or other entities. A connection mechanism can be a relatively simple mechanism, such as a cable or system bus, or a relatively complex mechanism, such as a packet-based communication network (e.g., the Internet). In some instances, a connection mechanism can include a non-tangible medium (e.g., in the case where the connection is wireless). 

[0034] The processor 102 can include a general-purpose processor (e.g., a microprocessor) and/or a special-purpose processor (e.g., a digital signal processor (DSP)). The processor 102 can execute program instructions included in the data storage unit 104 as discussed below. 

[0035] The data storage unit 104 can include one or more volatile, non-volatile, removable, and/or non-removable storage components, such as magnetic, optical, and/or flash storage, and/or can be integrated in whole or in part with the processor 102. Further, the data storage unit 104 can take the form of a non-transitory computer-readable storage medium, having stored thereon program instructions (e.g., compiled or non-compiled program logic and/or machine code) that, upon execution by the processor 102, cause the computing device 100 to perform one or more acts and/or functions, such as those described in this disclosure. These program instructions can define, and/or be part of, a discrete software application. In some instances, the computing device 100 can execute program instructions in response to receiving an input, such as an input received via the communication interface 106 and/or the user interface 108. The data storage unit 104 can also store other types of data, such as those types described in this disclosure. 

[0051] In one example, the policyholder communication device 202 can place a telephone call to the call processing system 204 according to a policyholder dialing a specific telephone number associated with the call processing system 204. In another example, the policyholder 

This is a description of general-purpose computer performing routine functions. Further, the insignificant extra solution and post solution activity describing elements amount to no more than mere instructions to apply the exception using generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. These additional elements of were considered insignificant extra-solution activity in Step 2A – Prong 2. Re-evaluating here in Step 2B, they are also determined to be well-understood, routine, and conventional activity in the field. Therefore, the additional elements of independent claims 1, 20, and 21, are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claims 1, 20, and 21, are non-statutory under 35 USC § 101 in view of step 2B of the test. 














Dependent Claims: Dependent claims 2, 9-10, 16-19, and 24-34, depend on independent claim 1. The elements in dependent claims 2, 9-10, 16-19, and 24-34, which set forth or describe the abstract idea are: “identifying the particular term or phrase comprises identifying that the particular term or phrase is repeated to a particular extent” (claim 2 – further narrowing the abstract idea), “providing the representation of the score comprises 
Conclusion of Dependent Claims Analysis: Dependent claims 2, 9-10, 16-19, and 24-34, do not correct the deficiencies of independent claim 1 and they are thus rejected on the same basis.


Conclusion of the 35 USC § 101 Analysis: Therefore, claims 1-2, 9-10, 16-21, and 24-34, are rejected as directed to an abstract idea of fraudulent claim risk analysis without “significantly more” under 35 USC § 101.

Conclusion















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Bender (2018/0020092 A1) discloses: “[0052] Spear-phishing detection mechanism 302 is coupled to telephonic communication device 304 through telephone interface 306 such that, when an individual receives and answers a phone call, spear-phishing detection mechanism 302 monitors the phone call through telephone interface 306. Even before the individual actually answers the phone call, caller identification engine 308 within spear-phishing mechanism 302 identifies a phone number of the caller as well as any caller identifier associated with the phone number. . . . Once caller identification engine 308 has added the associated weighted risk value to the total risk value associated with the phone call, risk analysis engine 314 presents the initial total risk value to the individual answering the phone call through user interface 316.”





























Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619